UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1232


XUE QIANG LIN,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.




                               No. 12-2080


XUE QIANG LIN,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.




On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   March 1, 2013                   Decided:   April 4, 2013


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.
Petitions denied by unpublished per curiam opinion.


Adedayo O. Idowu, LAW OFFICES OF ADEDAYO O. IDOWU, PLLC, New
York, New York, for Petitioner.     Stuart F. Delery, Acting
Assistant Attorney General, Erica B. Miles, Senior Litigation
Counsel, Jesse D. Lorenz, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In these consolidated petitions for review, Xue Qiang

Lin, a native and citizen of the People’s Republic of China,

petitions       for    review     of    the    Board        of    Immigration         Appeals’

(“Board”) orders (1) dismissing his appeal of the immigration

judge’s order denying his application for asylum, withholding of

removal,       and    protection       under   the     Convention         Against      Torture

(Appeal    No.       12-1232),    and    (2)       denying       his    motion    to   reopen

removal proceedings (Appeal No. 12-2080).                              We have thoroughly

reviewed       the    record,    including          Lin’s    affidavit,        the     various

supporting affidavits and documents presented to the immigration

court, and the transcript of Lin’s merits hearing.                               We conclude

that the record evidence does not compel a ruling contrary to

any   of        the     Board’s        factual        findings,          see      8     U.S.C.

§ 1252(b)(4)(B) (2006), and that substantial evidence supports

the Board’s decision to uphold the immigration judge’s denial of

Lin’s application for relief.                      See INS v. Elias–Zacarias, 502
U.S. 478, 481 (1992).              Accordingly, we deny the petition for

review    in    Appeal    No.    12-1232       for    the    reasons       stated      by   the

Board.     See In re: Xue Qiang Lin (B.I.A. Jan. 27, 2012).

               We turn then to the Board’s order denying Lin’s motion

to reopen his removal proceedings.                    We have reviewed the record

as relevant to that motion and conclude that the Board did not

abuse its discretion in denying reopening in this case.                                 See 8

                                               3
C.F.R. § 1003.2(a), (c) (2012).           We therefore deny the petition

for review in Appeal No. 12-2080 for the reasons stated by the

Board.     See In re: Xue Qiang Lin (B.I.A. Aug. 7, 2012).                   We

dispense    with    oral   argument   because       the    facts   and   legal

contentions   are   adequately   presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                            PETITIONS DENIED




                                      4